State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 7, 2016                        521849
_________________________________

In the Matter of CHRISTOPHER
   ROCKHILL,
                    Appellant-
                    Respondent,
      v
                                              MEMORANDUM AND ORDER
CHRISTINA KUNZMAN,
                      Respondent-
                      Appellant.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   May 31, 2016

Before:   Lahtinen, J.P., Egan Jr., Lynch, Devine and Mulvey, JJ.

                               __________


     Lauren S. Cohen, Johnson City, for appellant-respondent.

      Levene Gouldin & Thompson, LLP, Binghamton (Bruno
Colapietro of counsel), for respondent-appellant.

     Christine A. McCue, Central Bridge, attorney for the child.

                               __________


Devine, J.

      Cross appeal from an order of the Family Court of Broome
County (Connerton, J.), entered January 29, 2015, which, among
other things, dismissed petitioner's application, in a proceeding
pursuant to Family Ct Act article 6, to modify a prior order of
custody.

      Petitioner (hereinafter the father) and respondent
(hereinafter the mother) are the divorced parents of a daughter
                              -2-                521849

(born in 2012). Pursuant to their 2013 judgment of divorce, the
parties were granted joint legal custody of the child and the
mother was granted primary physical placement. The father, in
turn, was entitled to parenting time on Wednesday evenings,
alternate weekends and holidays, as well as any agreed-to
additional time.

      The parties filed petitions seeking modification of the
custodial arrangement in 2014 and, following a hearing, Family
Court issued an order granting the mother sole legal custody and
continuing primary physical placement. Family Court also
modified the visitation provisions of the custodial arrangement
in various respects, by allowing the parties to select two weeks
of uninterrupted parenting time for vacations every year and
granting the father two months of parenting time in July and
August, with the mother entitled to parenting time on alternate
weekends during that period. The father appeals and the mother
cross-appeals from the order.

      Family Court determined that "a change in circumstances
ha[d] occurred that warrants an inquiry into the child[]'s best
interests" (Matter of Schmitz v Schmitz, 139 AD3d 1123, 1123
[2016]; see Matter of Tara AA. v Matthew BB., 139 AD3d 1136, 1137
[2016]), and the parties do not dispute that their relationship
deteriorated after the entry of the 2013 divorce judgment and
that their "inability to engage in cooperative decision-making
demonstrated that joint legal custody was no longer workable"
(Matter of Knox v Romano, 137 AD3d 1530, 1531 [2016]; see Nolan v
Nolan, 104 AD3d 1102, 1104 [2013]).   An inquiry into the best
interests of the child was accordingly triggered, which "involves
the examination of several factors, including 'the relative
fitness, stability, past performance, and home environment of the
parents, as well as their ability to guide and nurture the
child[] and foster a relationship with the other parent'" (Matter
of Blagg v Downey, 132 AD3d 1078, 1079 [2015], quoting Matter of
Parchinsky v Parchinsky, 114 AD3d 1040, 1041 [2014]; accord
Matter of Barrows v Sherwood, 138 AD3d 1195, 1196 [2016]).

      The parties have a contentious relationship with each
other, but also enjoy a loving relationship with the child. The
child has primarily lived with the mother since birth, however,
                              -3-                521849

and Family Court declined to credit the father's testimony that
the mother has improperly cared for the child or that the child
would benefit if she were primarily in the father's care (see
Friederwitzer v Friederwitzer, 55 NY2d 89, 94 [1982]; Matter of
Roefs v Roefs, 101 AD3d 1185, 1186 [2012]). Indeed, the father
has acted in a manner harmful to the child's interests, fueling
the distrust and conflict between the parties by, among other
things, documenting all of his interactions with the mother in a
frighteningly detailed manner and needling the mother by having
the child examined at walk-in clinics for minor issues that could
be addressed by the child's pediatrician. Therefore, according
deference to the credibility determinations of Family Court, we
find that a sound and substantial basis in the record supports
its award of sole legal custody and primary physical placement to
the mother (see Matter of Poremba v Poremba, 93 AD3d 1115, 1116-
1117 [2012]; Matter of Burola v Meek, 64 AD3d 962, 964-965
[2009]).

      We are persuaded by the argument of the mother, as well as
the attorney for the child, that the mother should be awarded
additional parenting time during the summer months. As it
stands, the mother will be deprived of access to the child over
the summer for more than a week at a time and, as the attorney
for the child notes, the best interests of this very young child
are not furthered by such a long gap. The father, who sees the
child every Wednesday evening for the rest of the year except for
the two weeks of uninterrupted vacation with the mother, does not
routinely face that gap. The father, in fact, testified that he
wanted the child to spend "half the summer" with her mother and
that she was entitled to "as much exposure to both parents" as
possible. Inasmuch as an award of additional parenting time to
the mother is warranted under these circumstances, and "our
authority in custody [and visitation] matters is as broad as that
of Family Court," we modify the order to afford the mother
parenting time from 4:00 p.m. to 7:00 p.m. every Wednesday during
the period that the child is in the father's care in July and
August (Matter of Valentine v Valentine, 3 AD3d 646, 647 [2004];
see Bowman v Engelhart, 112 AD3d 1187, 1189 [2013]).

      We have considered the remaining contentions of the parties
and found them to be lacking in merit.
                              -4-                  521849

     Lahtinen, J.P., Egan Jr., Lynch and Mulvey, JJ., concur.



      ORDERED that the order is modified, on the facts, without
costs, by awarding respondent additional parenting time as set
forth in this Court's decision, and, as so modified, affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court